 Case 3:19-cv-01537-BEN-JLB Document 9 Filed 09/27/19 PageID.49 Page 1 of 42




 1   John W. Dillon (SBN 296788)
     jdillon@gdandb.com
 2
     GATZKE DILLON & BALLANCE LLP
 3   2762 Gateway Road
 4   Carlsbad, California 92009
     Phone: (760) 431-9501
 5   Fax: (760) 431-9512
 6
     George M. Lee (SBN 172982)
 7   gml@seilerepstein.com
 8   SEILER EPSTEIN LLP
     275 Battery Street, Suite 1600
 9
     San Francisco, California 94111
10   Phone: (415) 979-0500
11   Fax: (415) 979-0511

12   Attorneys for Plaintiffs
13                        UNITED STATES DISTRICT COURT
14                   FOR THE SOUTHERN DISTRICT OF CALIFORNIA
15   JAMES MILLER; PATRICK RUSS,                             Case No. 3:19-cv-01537-BEN-JLB
16   WENDY HAUFFEN; NEIL
     RUTHERFORD; ADRIAN SEVILLA;                             FIRST AMENDED COMPLAINT
17   RYAN PETERSON; GUNFIGHTER                               FOR DECLARATORY AND
18   TACTICAL, LLC; JOHN PHILLIPS;                           INJUNCTIVE RELIEF
     PWGG, L.P.; SAN DIEGO COUNTY
19
     GUN OWNERS PAC; CALIFORNIA
20   GUN RIGHTS FOUNDATION;
21   SECOND AMENDMENT
     FOUNDATION; and FIREARMS
22   POLICY COALITION, INC.,
23                  Plaintiffs,
24         vs.

25   CALIFORNIA ATTORNEY GENERAL
     XAVIER BECERRA; and DOJ
26   BUREAU OF FIREARMS DIRECTOR
27   BRENT ORICK,
28                          Defendants.

                                                   –1–
          FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF | CASE NO. 3:19-cv-01537-BEN-JLB
 Case 3:19-cv-01537-BEN-JLB Document 9 Filed 09/27/19 PageID.50 Page 2 of 42




 1                                            COMPLAINT
 2
           COME NOW the Plaintiffs, James Miller, Patrick Russ, Wendy Hauffen,
 3
 4   Neil Rutherford, Adrian Sevilla, Ryan Peterson, Gunfighter Tactical, LLC

 5   (“Gunfighter Tactical”), John Phillips, PWGG, L.P. (“PWG”), San Diego County
 6
     Gun Owners Political Action Committee (“SDCGO”), California Gun Rights
 7
 8   Foundation (“CGF”), Second Amendment Foundation (“SAF”), and Firearms
 9
     Policy Coalition, Inc. (“FPC”) (“Plaintiffs”), by and through their undersigned
10
11   counsel, and complain of Defendants as follows:

12                                           THE PARTIES
13
           1.      Plaintiff James Miller is a natural person, a resident of the County of
14
15   San Diego, California, and is not legally prohibited from possessing firearms.
16   Mr. Miller holds an active license to carry a concealed weapon (“CCW”) issued by
17
     his county sheriff under California Penal Code1 § 26150, et seq., after proving
18
19   “good cause” and “good moral character” to that licensing authority, successfully
20
     completing a course of training on the law and firearms proficiency, passing an
21
22   extensive Live Scan-based Department of Justice background check, and
23   placement into the “Rap Back” system for monitoring law enforcement contact,
24
     arrests, and criminal convictions. Plaintiff Miller is a member and Board Member
25
26
27   1
      All further references to statutes are to the California Penal Code unless otherwise
28   specified.

                                                  –2–
         FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF | CASE NO. 3:19-cv-01537-BEN-JLB
 Case 3:19-cv-01537-BEN-JLB Document 9 Filed 09/27/19 PageID.51 Page 3 of 42




 1   of Plaintiff San Diego County Gun Owners PAC. Plaintiff Miller is also a member
 2
     of Plaintiffs California Gun Rights Foundation, Second Amendment Foundation,
 3
 4   and Firearms Policy Coalition, Inc.

 5         2.       Plaintiff Patrick Russ is a natural person, a resident of the County of
 6
     San Diego, California, and is not legally prohibited from possessing firearms.
 7
 8   Mr. Russ holds an active license to carry a concealed weapon (“CCW”) issued by
 9
     his county sheriff under Penal Code § 26150, et seq., after proving “good cause”
10
11   and “good moral character” to that licensing authority, successfully completing a

12   course of training on the law and firearms proficiency, passing an extensive Live
13
     Scan-based Department of Justice background check, and placement into the “Rap
14
15   Back” system for monitoring law enforcement contact, arrests, and criminal
16   convictions. Plaintiff Russ is a member of Plaintiff San Diego County Gun Owners
17
     PAC. Plaintiff Russ is also a member of Plaintiffs California Gun Rights
18
19   Foundation, Second Amendment Foundation, and Firearms Policy Coalition, Inc.
20
     3.    Plaintiff Wendy Hauffen is a natural person, a resident of the County of San
21
22   Diego, California, and is not legally prohibited from possessing firearms. Plaintiff
23   Hauffen is a wife, mother, and certified firearms instructor, specializing in
24
     instructing women and novice shooters in the safe and proficient use of firearms
25
26   for self-defense and other lawful purposes. Plaintiff Hauffen holds an active license
27
     to carry a concealed weapon (“CCW”) issued by her county sheriff under Penal
28

                                                   –3–
          FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF | CASE NO. 3:19-cv-01537-BEN-JLB
 Case 3:19-cv-01537-BEN-JLB Document 9 Filed 09/27/19 PageID.52 Page 4 of 42




 1   Code § 26150, et seq., after proving “good cause” and “good moral character” to
 2
     that licensing authority, successfully completing a course of training on the law and
 3
 4   firearms proficiency, passing an extensive Live Scan-based Department of Justice

 5   background check, and placement into the “Rap Back” system for monitoring law
 6
     enforcement contact, arrests, and criminal convictions. Plaintiff Hauffen is a
 7
 8   member of Plaintiff San Diego County Gun Owners PAC. Plaintiff Hauffen is also
 9
     a member of Plaintiffs California Gun Rights Foundation, Second Amendment
10
11   Foundation, and Firearms Policy Coalition, Inc.

12         4.      Plaintiff Neil Rutherford is a natural person, a resident of the County
13
     of San Diego, California, and is not legally prohibited from possessing firearms.
14
15   Plaintiff Rutherford is a member of Plaintiff San Diego County Gun Owners PAC.
16   Plaintiff Rutherford is also a member of Plaintiffs California Gun Rights
17
     Foundation, Second Amendment Foundation, and Firearms Policy Coalition, Inc.
18
19         5.      Plaintiff Adrian Sevilla is a natural person, a resident of the County of
20
     San Diego, California, and is not legally prohibited from possessing firearms.
21
22   Plaintiff Sevilla is a member of Plaintiff San Diego County Gun Owners PAC.
23   Plaintiff Sevilla is also a member of Plaintiffs California Gun Rights Foundation,
24
     Second Amendment Foundation, and Firearms Policy Coalition, Inc.
25
26         6.      Plaintiff Ryan Peterson is a natural person, a resident of the County of
27
     San Diego, California, and is not legally prohibited from possessing firearms.
28

                                                  –4–
         FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF | CASE NO. 3:19-cv-01537-BEN-JLB
 Case 3:19-cv-01537-BEN-JLB Document 9 Filed 09/27/19 PageID.53 Page 5 of 42




 1   Plaintiff Peterson is the owner-manager of Plaintiff Gunfighter Tactical, LLC
 2
     (“Gunfighter Tactical”), the proprietor of the business, and the individual licensee
 3
 4   associated with the dealership, including by and through the Defendants and their

 5   Bureau of Firearms. Plaintiff Peterson holds an active license to carry a concealed
 6
     weapon (“CCW”) issued by his county sheriff under Penal Code § 26150, et seq.,
 7
 8   after proving “good cause” and “good moral character” to that licensing authority,
 9
     successfully completing a course of training on the law and firearms proficiency,
10
11   passing an extensive Live Scan-based Department of Justice background check,

12   and placement into the “Rap Back” system for monitoring law enforcement
13
     contact, arrests, and criminal convictions. Plaintiff Peterson is a member and Board
14
15   Member of Plaintiff San Diego County Gun Owners PAC. Plaintiff Peterson is also
16   a member of Plaintiffs California Gun Rights Foundation, Second Amendment
17
     Foundation, and Firearms Policy Coalition, Inc.
18
19         7.      Plaintiff Gunfighter Tactical, LLC (“Gunfighter Tactical”) is a
20
     California limited liability corporation doing business as “Gunfighter Tactical.”
21
22   Gunfighter Tactical is a federally and state-licensed firearms retailer in San Diego,
23   California. Plaintiff Gunfighter Tactical is a Federal Firearms Licensee (“FFL”)
24
     and firearms dealer in the Department’s Centralized List of Firearms Dealers.
25
26   Plaintiff Gunfighter Tactical is a member of Plaintiff San Diego County Gun
27
     Owners PAC. Plaintiff Gunfighter Tactical is also a member of Plaintiffs California
28

                                                  –5–
         FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF | CASE NO. 3:19-cv-01537-BEN-JLB
 Case 3:19-cv-01537-BEN-JLB Document 9 Filed 09/27/19 PageID.54 Page 6 of 42




 1   Gun Rights Foundation, Second Amendment Foundation, and Firearms Policy
 2
     Coalition, Inc.
 3
 4         8.       Plaintiff John Phillips is a natural person, a resident of the County of

 5   San Diego, California, and is not legally prohibited from possessing firearms.
 6
     Plaintiff Phillips is the President of Plaintiff PWGG, L.P. (“PWG”), a proprietor of
 7
 8   the business, and the individual licensee associated with the dealership and range
 9
     facility, including by and through the Defendants and their Bureau of Firearms.
10
11   Plaintiff Phillips holds an active license to carry a concealed weapon (“CCW”)

12   issued by his county sheriff, after proving “good cause” and “good moral
13
     character” to his licensing authority, successfully completing a course of training
14
15   on the law and firearms proficiency, and passing an extensive Live Scan-based
16   background check and placement into the State’s system for monitoring law
17
     enforcement contact, arrests, and criminal convictions (“Rap Back”). Mr. Phillips
18
19   is a member of Plaintiff San Diego County Gun Owners PAC. Plaintiff Phillips is
20
     also a member of Plaintiffs California Gun Rights Foundation, Second Amendment
21
22   Foundation, and Firearms Policy Coalition, Inc.
23         9.       Plaintiff PWGG, L.P. (“PWG”) is a California limited partnership
24
     doing business as “Poway Weapons & Gear” and “PWG Range.” Plaintiff PWG is
25
26   a licensed firearms retailer and range in Poway, California. Plaintiff PWG is a
27
     Federal Firearms Licensee (“FFL”) and firearms dealer in the Department’s
28

                                                   –6–
          FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF | CASE NO. 3:19-cv-01537-BEN-JLB
 Case 3:19-cv-01537-BEN-JLB Document 9 Filed 09/27/19 PageID.55 Page 7 of 42




 1   Centralized List of Firearms Dealers. Plaintiff PWG is a member of Plaintiff San
 2
     Diego County Gun Owners PAC. Plaintiff PWG is also a member of Plaintiffs
 3
 4   California Gun Rights Foundation, Second Amendment Foundation, and Firearms

 5   Policy Coalition, Inc.
 6
           10.      Plaintiff San Diego County Gun Owners PAC (“SDCGO”) is a
 7
 8   political organization whose purpose is to protect and advance the Second
 9
     Amendment rights of residents of San Diego County, California, through their
10
11   efforts to support and elect local and state representatives who support the Second

12   Amendment right to keep and bear arms. SDCGO’s membership and donors
13
     consist of Second Amendment supporters, people who own guns for self-defense
14
15   and sport, firearms dealers, shooting ranges, and elected officials who want to
16   restore and protect the right to keep and bear arms in California. The interests that
17
     SDCGO seeks to protect in this lawsuit are germane to the organization’s purposes,
18
19   and, therefore, SDCGO sues on its own behalf, and on behalf of its members,
20
     including individual Plaintiffs herein.
21
22         11.      Plaintiff California Gun Rights Foundation (“CGF”) is a non-profit
23   foundation incorporated under the laws of California with its principal place of
24
     business in Sacramento, California. CGF serves its members, supporters, and the
25
26   public through educational, cultural, and judicial efforts to defend and advance
27
     Second Amendment and related rights. CGF has tens of thousands of members and
28

                                                   –7–
          FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF | CASE NO. 3:19-cv-01537-BEN-JLB
 Case 3:19-cv-01537-BEN-JLB Document 9 Filed 09/27/19 PageID.56 Page 8 of 42




 1   supporters in California, including individual Plaintiffs herein. The interpretation
 2
     and enforcement of the Second Amendment directly impacts CGF’s organizational
 3
 4   interests, as well as the rights of CGF’s members and supporters. CGF brings this

 5   action on behalf of itself, its members, supporters who possess all the indicia of
 6
     membership, and similarly situated members of the public. The laws, policies,
 7
 8   practices, and customs challenged in this case, and Defendants’ actions and failures
 9
     alleged herein, have caused CGF to dedicate resources that would otherwise be
10
11   available for other purposes to protect the rights and property of its members,

12   supporters, and the general public, including by and through this action. CGF’s
13
     members and supporters have been adversely and directly harmed by Defendants’
14
15   enforcement of the laws, regulations, policies, practices, and customs challenged
16   herein. CGF has expended and diverted resources because of the State of
17
     California’s laws and Defendants’ policies, practices, and customs on “large-
18
19   capacity” magazines and “assault weapons,” including by funding or otherwise
20
     supporting civil and criminal matters involving those issues on behalf of its
21
22   members and members of the public.
23         12.     Plaintiff Firearms Policy Coalition, Inc. (“FPC”) is a non-profit
24
     organization incorporated under the laws of Delaware with its principal place of
25
26   business in Sacramento, California. The purposes of FPC include defending and
27
     promoting the People’s rights—especially the fundamental, individual Second
28

                                                  –8–
         FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF | CASE NO. 3:19-cv-01537-BEN-JLB
 Case 3:19-cv-01537-BEN-JLB Document 9 Filed 09/27/19 PageID.57 Page 9 of 42




 1   Amendment right to keep and bear arms—advancing individual liberty, and
 2
     restoring freedom. FPC serves its members and the public through legislative
 3
 4   advocacy, grassroots advocacy, litigation and legal efforts, research, education,

 5   outreach, and other programs. FPC strongly opposed the legislation (including
 6
     Senate Bill 1446; Senate Bill 880; and Assembly Bill 1135 (2015 – 2016 Reg.
 7
 8   Sess.)) and ballot initiative (Proposition 63, enacted Nov. 9, 2016) that enacted or
 9
     led to enactment of the current statutory and regulatory scheme challenged herein.
10
11   FPC’s members reside both within and outside the State of California, including

12   San Diego County, California. FPC represents its members and supporters—who
13
     include gun owners, prospective gun owners, licensed California firearm retailers,
14
15   and others—and brings this action on behalf of itself, its members, supporters who
16   possess all the indicia of membership, and similarly situated members of the
17
     public. FPC’s members and supporters have been adversely and directly harmed by
18
19   Defendants’ enforcement of the laws, regulations, policies, practices, and customs
20
     challenged herein. FPC has expended and diverted resources because of the State
21
22   of California’s laws and Defendants’ policies, practices, and customs on “large-
23   capacity” magazines and “assault weapons,” including by funding or otherwise
24
     supporting civil and criminal matters involving those issues on behalf of its
25
26   members and members of the public.
27
           13.     Plaintiff Second Amendment Foundation (“SAF”) is a non-profit
28

                                                  –9–
         FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF | CASE NO. 3:19-cv-01537-BEN-JLB
Case 3:19-cv-01537-BEN-JLB Document 9 Filed 09/27/19 PageID.58 Page 10 of 42




 1   educational foundation incorporated under the laws of Washington with its
 2
     principal place of business in Bellevue, Washington. SAF seeks to preserve the
 3
 4   effectiveness of the Second Amendment through educational and legal action

 5   programs. SAF has over 650,000 members and supporters nationwide, including
 6
     thousands of members in California. The Court’s interpretation of the Second
 7
 8   Amendment directly impacts SAF’s organizational interests, as well as the rights of
 9
     SAF’s members and supporters in California, including individual Plaintiffs herein.
10
11   SAF brings this action on behalf of itself, its members, supporters who possess all

12   the indicia of membership, and similarly situated members of the public. The laws,
13
     policies, practices, and customs challenged in this case, and Defendants’ actions
14
15   and failures alleged herein, have caused SAF to dedicate resources—including for
16   this action—that would otherwise be available for other purposes to protect the
17
     rights and property of its members, supporters, and the general public.
18
19         14.     As to all claims made in a representative capacity herein, there are
20
     common questions of law and fact that substantially affect the rights, duties, and
21
22   liabilities of many similarly situated California residents and visitors who
23   knowingly or unknowingly are subject to the California statutes, regulations,
24
     policies, practices, and customs in question. The relief sought in this action is
25
26   declaratory and injunctive in nature, and the action involves matters of substantial
27
     public interest. Considerations of necessity, convenience, and justice justify relief
28

                                                  – 10 –
         FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF | CASE NO. 3:19-cv-01537-BEN-JLB
Case 3:19-cv-01537-BEN-JLB Document 9 Filed 09/27/19 PageID.59 Page 11 of 42




 1   to individual and institutional Plaintiffs in a representative capacity. Further, to the
 2
     extent it becomes necessary or appropriate, the institutional Plaintiffs are uniquely
 3
 4   able to communicate with and provide notice to their thousands of California

 5   members and constituents who are or would be party to any identifiable class of
 6
     individuals for whose benefit this Court may grant such relief.
 7
 8         15.      Defendant Xavier Becerra is the Attorney General of the State of
 9
     California, and is sued herein in his official capacity. Under Article 5, § 13 of the
10
11   California Constitution, Attorney General Becerra is the “chief law officer of the

12   State,” with a duty “to see that the laws of the state are uniformly and adequately
13
     enforced.” Defendant Becerra is the head of the California Department of Justice
14
15   (“DOJ”). The DOJ and its Bureau of Firearms (“Bureau”) regulate and enforce
16   state law related to the sales, transfer, possession, and ownership of firearms. As
17
     head of the DOJ, Defendant Becerra is responsible for the creation,
18
19   implementation, execution, and administration of the laws, regulations, customs,
20
     practices, and policies of the DOJ. He is presently enforcing the laws, regulations,
21
22   customs, practices, and policies complained of in this action. The Attorney General
23   and DOJ maintain an office in San Diego, California.
24
           16.      Defendant Brent E. Orick is the Interim Director of the DOJ’s Bureau
25
26   of Firearms. On information and belief, Defendant Orick reports to Attorney
27
     General Becerra, and is responsible for the various operations of the Bureau of
28

                                                   – 11 –
          FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF | CASE NO. 3:19-cv-01537-BEN-JLB
Case 3:19-cv-01537-BEN-JLB Document 9 Filed 09/27/19 PageID.60 Page 12 of 42




 1   Firearms, including the implementation and enforcement of the statutes,
 2
     regulations, and policies regarding weapons, including firearms and magazines. As
 3
 4   head of the Bureau, Defendant Orick is responsible for the creation,

 5   implementation, execution, and administration of the laws, regulations, customs,
 6
     practices, and policies of the DOJ. He is presently enforcing the laws, regulations,
 7
 8   customs, practices, and policies complained of in this action. Defendant Orick is
 9
     sued in his official capacity.
10
11                                 JURISDICTION AND VENUE

12         17.      This Court has jurisdiction over all claims for relief pursuant to
13
     28 U.S.C. §§ 1331, 1343, 2201, 2202 and 42 U.S.C. §§ 1983, 1988, as this action
14
15   seeks to redress the deprivation under color of the laws, statutes, ordinances,
16   regulations, customs, and usages of the State of California, of the rights, privileges
17
     or immunities secured by the United States Constitution.
18
19         18.      Venue is proper under 28 U.S.C. § 1391(b), as the events giving rise
20
     to Plaintiffs’ causes of action arose or exist in this district in which the action is
21
22   brought. Venue is also proper under 28 U.S.C. § 1391, as the venue rules of this
23   State specifically would permit this action to be filed in San Diego, since the
24
     Attorney General and California Department of Justice maintain an office within
25
26   this Division; Cal. Code of Civ. Pro. § 401(1).
27
28

                                                   – 12 –
          FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF | CASE NO. 3:19-cv-01537-BEN-JLB
Case 3:19-cv-01537-BEN-JLB Document 9 Filed 09/27/19 PageID.61 Page 13 of 42




 1                                   STATEMENT OF FACTS
 2
           19.     The State of California’s numerous and notorious firearms statutes
 3
 4   and regulations, and Defendants’ policies, practices, and customs, prevent (on pain

 5   of severe criminal penalty), inter alia, the sale, acquisition, keeping, transfer,
 6
     possession, bearing, transport, inheritance, and other constitutionally protected
 7
 8   conduct of constitutionally protected firearms that are in “common use for lawful
 9
     purposes” and are not both “dangerous and unusual” by individuals who are not
10
11   otherwise prohibited from acquiring or possessing firearms.

12         20.     This is a straight-forward constitutional challenge to one aspect of the
13
     State’s many laws and Defendants’ various practices that infringe on the
14
15   fundamental, individual right to keep and bear arms enshrined in the Constitution’s
16   Second Amendment, and corollary rights.
17
           21.     In fact, some of these statutes and regulations define and prohibit
18
19   certain firearms as “assault weapons” solely because they feature “large-capacity”
20
     magazines (those capable of holding more than ten rounds of ammunition) as
21
22   defined by Pen. Code § 16740 and regulated under the now-enjoined Penal Code
23   § 32310. Duncan v. Becerra, Case No. 3:17-cv-1017-BEN-JLB (ECF No. 87).
24
           22.     This Court already held the State’s prohibition on “large-capacity”
25
26   magazines unconstitutional, and enjoined the enforcement of the provisions of the
27
     Penal Code that would have prohibited their possession. Both implicit and explicit
28

                                                  – 13 –
         FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF | CASE NO. 3:19-cv-01537-BEN-JLB
Case 3:19-cv-01537-BEN-JLB Document 9 Filed 09/27/19 PageID.62 Page 14 of 42




 1   in this Court’s ruling was the ability to use such lawfully possessed magazines in
 2
     otherwise lawfully possessed firearms. Thus, the ban on certain firearms based on
 3
 4   their compatibility with such magazines must also be invalid.

 5         23.      Plaintiffs, who are all legally eligible to acquire and possess firearms,
 6
     seek declaratory and injunctive relief on behalf of themselves and similarly situated
 7
 8   persons2 so that they may engage in normal, peaceable, commonplace, and
 9
     constitutionally protected conduct with normal, commonplace, constitutionally
10
11   protected arms in the State of California.

12         24.      The Second Amendment to the United States Constitution states: “A
13
     well regulated Militia, being necessary to the security of a free State, the right of
14
15   the people to keep and bear Arms, shall not be infringed.” U.S. Const. amend. II.
16         25.      The Second Amendment protects the people’s fundamental, individual
17
     right to keep and bear—and thus to acquire, possess, transport, and use—arms for
18
19   lawful purposes, including but not limited to self-defense.
20
           26.      The Second Amendment “guarantee[s] the individual right to possess
21
22   and carry” arms, including those at issue in this case, and “elevates above all other
23   interests the right of law-abiding responsible citizens to use arms in defense of
24
25
     2
26     For the purposes of this Complaint, the term “person” means a natural person,
     organization, corporation, limited liability company, partnership, unincorporated
27   association, and any other similar entity. See, e.g., Cal. Penal Code Prelim. Prov. 7
28   (“[T]he word ‘person’ includes a corporation as well as a natural person…”).

                                                   – 14 –
          FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF | CASE NO. 3:19-cv-01537-BEN-JLB
Case 3:19-cv-01537-BEN-JLB Document 9 Filed 09/27/19 PageID.63 Page 15 of 42




 1   hearth and home.” District of Columbia v. Heller, 554 U.S. 570, 635 (2008).
 2
                                   California’s Regulatory Scheme
 3
 4           27.   For the purposes of California law and this complaint, “[u]se of the

 5   term ‘assault weapon’ is governed by Sections 30510 and 30515.” Penal Code
 6
     § 16200.
 7
 8           28.   Through their regulations, Defendants maintain and enforce additional
 9
     definitions at Title 11, California Code of Regulations § 5471. Title 11, California
10
11   Code of Regulations § 5460 applies the additional definitions (at § 5471) to Penal

12   Code § 30515.
13
             29.   The term “assault weapon” is a politically concocted, pejorative term
14
15   designed to place more and more constitutionally protected arms inside the
16   Legislature’s mercurial definitions of banned arms—and outside the reach of
17
     normal, law-abiding Americans. The very term, and the State’s enforcement of it,
18
19   violates the fundamental, individual Second Amendment right to keep and bear
20
     arms.
21
22           30.   To be sure, so-called “assault weapons” are merely typical semi-
23   automatic3 firearms that are not both dangerous and unusual, but conversely, are in
24
25
26   3
      A “semiautomatic” firearm is “a firearm functionally able to fire a single
27   cartridge, eject the empty case, and reload the chamber each time the trigger is
     pulled and released.” 11 C.C.R. § 5471(hh). In other words, the self-loading,
28   magazine-fed firearms at issue in this case are not “automatic” (i.e., machineguns),

                                                  – 15 –
         FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF | CASE NO. 3:19-cv-01537-BEN-JLB
Case 3:19-cv-01537-BEN-JLB Document 9 Filed 09/27/19 PageID.64 Page 16 of 42




 1   common use for lawful purposes.
 2
           31.     Penal Code §§ 30515(a), (b) (definitions), 30600 (prohibiting
 3
 4   manufacture, transportation), 30605 (prohibiting possession), 30800 (permitting

 5   seizure as a “nuisance”), 30910 (prohibiting sale), 30915 (prohibiting transfer by
 6
     bequest/inheritance), 30925 (new resident importation), 30945 (limiting use),
 7
 8   30950 (prohibiting possession for non-prohibited people under 18), 31000
 9
     (requiring permits for use), and 31005 (restricting permits to make or sell);
10
11   Title 11, California Code of Regulations § 5471 (additional definitions) and § 5460

12   (applying definitions at § 5471 to Penal Code § 30515); and Defendants’ policies,
13
     practices, customs, and enforcement of these laws individually and collectively
14
15   prevent normal, non-prohibited adults from acquiring, possessing, transporting, and
16   using the proscribed arms, and violate the Second Amendment to the United States
17
     Constitution.
18
19         32.     Pen. Code § 30515(a) states:
20
                   (a) Notwithstanding Section 30510, “assault weapon”
21                 also means any of the following:
22                       (1) A semiautomatic, centerfire rifle that does not
                             have a fixed magazine but has any one of the
23                           following:
24                                 (A)      A     pistol      grip     that     protrudes
25
26   but those where “each pull of the trigger results in a complete firing cycle from
     firing through loading. It is necessary that the trigger be released and pulled for
27   each firing cycle.” Glossary, SPORTING ARMS AND AMMUNITION MANUFACTURERS’
28   INSTITUTE, https://saami.org/saami-glossary/.

                                                  – 16 –
         FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF | CASE NO. 3:19-cv-01537-BEN-JLB
Case 3:19-cv-01537-BEN-JLB Document 9 Filed 09/27/19 PageID.65 Page 17 of 42




 1                                conspicuously beneath the action of the
                                  weapon.
 2
                                  (B) A thumbhole stock.
 3
                                  (C) A folding or telescoping stock.
 4
                                  (D) A grenade launcher or flare launcher.
 5
                                  (E) A flash suppressor.
 6
                                  (F) A forward pistol grip.
 7
                          (2) A semiautomatic, centerfire rifle that has a
 8                            fixed magazine with the capacity to accept
 9                            more than 10 rounds.

10                        (3) A semiautomatic, centerfire rifle that has an
                              overall length of less than 30 inches.
11
                          (4) A semiautomatic pistol that does not have a
12                            fixed magazine but has any one of the
13                            following:

14                                (A) A threaded barrel, capable of accepting a
                                  flash suppressor, forward handgrip, or
15                                silencer.
16                                (B) A second handgrip.
17                                (C) A shroud that is attached to, or partially
18                                or completely encircles, the barrel that
                                  allows the bearer to fire the weapon without
19                                burning the bearer’s hand, except a slide that
20                                encloses the barrel.
21                                (D) The capacity to accept a detachable
                                  magazine at some location outside of the
22                                pistol grip.
23                        (5) A semiautomatic pistol with a fixed magazine
24                            that has the capacity to accept more than 10
                              rounds.
25
                          (6) A semiautomatic shotgun that has both of the
26                            following:
27                                (A) A folding or telescoping stock.
28                                (B) A pistol grip that protrudes

                                                 – 17 –
        FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF | CASE NO. 3:19-cv-01537-BEN-JLB
Case 3:19-cv-01537-BEN-JLB Document 9 Filed 09/27/19 PageID.66 Page 18 of 42




 1                                  conspicuously beneath the action of the
                                    weapon, thumbhole stock, or vertical
 2
                                    handgrip.
 3
                            (7) A semiautomatic shotgun that has the ability to
 4                              accept a detachable magazine.
 5                          (8) Any shotgun with a revolving cylinder.
 6
           33.      Pen. Code § 30515(b) states:
 7
 8                  For purposes of this section, “fixed magazine” means an
                    ammunition feeding device contained in, or permanently
 9                  attached to, a firearm in such a manner that the device
10                  cannot be removed without disassembly of the firearm
                    action.
11
12         34.      In California, virtually “[a]ny person who . . . manufactures or causes
13   to be manufactured, distributes, transports, or imports into the state, keeps for sale,
14
     or offers or exposes for sale, or who gives or lends any assault weapon” is “guilty
15
16   of a felony, and upon conviction shall be punished by imprisonment pursuant to
17
     subdivision (h) of Section 1170 for four, six, or eight years.” Penal Code § 30600.
18
19         35.      And, generally, “[a]ny person who, within this state, possesses any
20   assault weapon, except as provided in this chapter, shall be punished by
21
     imprisonment in a county jail for a period not exceeding one year, or by
22
23   imprisonment pursuant to subdivision (h) of Section 1170.” Penal Code § 30605.
24
           36.      Moreover, in spite of other statutes, “any person who commits another
25
26   crime while violating this article may receive an additional, consecutive

27   punishment of one year for violating this article, in addition and consecutive to the
28

                                                   – 18 –
          FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF | CASE NO. 3:19-cv-01537-BEN-JLB
Case 3:19-cv-01537-BEN-JLB Document 9 Filed 09/27/19 PageID.67 Page 19 of 42




 1   punishment, including enhancements, which is prescribed for the other crime.”
 2
     Penal Code § 30615. In other words, someone who possesses a proscribed weapon
 3
 4   while committing even a minor, non-violent crime could be additionally and

 5   consecutively punished.
 6
           37.     While the Penal Code provides limited exceptions4 to the State’s
 7
 8   otherwise total and confiscatory ban on protected conduct and arms—e.g.,
 9
     acquisition, possession, and transportation—none of them apply to Plaintiffs,
10
11   Plaintiffs’ current weapons, and the arms Plaintiffs wish to have, acquire, possess,

12   and lawfully use.5
13
           38.     But the Second Amendment “elevates above all other interests the
14
15   right of law-abiding, responsible citizens to use arms in defense of hearth and
16   home.” District of Columbia v. Heller, 554 U.S. 570, 635 (2008).
17
           39.     And the Second Amendment protects “arms . . . of the kind in
18
19   common use . . . for lawful purposes like”—but not limited to—“self-defense.” Id.
20
     at 624. Indeed, it protects the very category of arms that Plaintiffs herein seek to
21
22
23   4
      See generally Penal Code §§ 30605(b), 30625, 30630, 30635, 30640, 30645,
24   30650, 30655, 30660, 30665, 30670, 30675, 30680, or 30680. [Due to the passage
     of both SB 880 (2016) and AB 1135 (2016), discussed infra, there are two “live”
25   versions of § 30680 enacted, enrolled, and published.]
26   5
        While some exceptions may apply to some FFL dealer Plaintiffs in some
27   circumstances – such as sale to law enforcement by a dealer with all of the required
     permits and licenses – none of those exceptions are relevant to the parties,
28   including the individual Plaintiffs named herein and those similarly situated adults,

                                                  – 19 –
         FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF | CASE NO. 3:19-cv-01537-BEN-JLB
Case 3:19-cv-01537-BEN-JLB Document 9 Filed 09/27/19 PageID.68 Page 20 of 42




 1   acquire, possess, and use for lawful purposes, including but not limited to self-
 2
     defense in the home.
 3
 4         40.      As the Supreme Court announced in Heller, “[s]ome have made the

 5   argument, bordering on the frivolous, that only those arms in existence in the 18th
 6
     century are protected by the Second Amendment.” But “we do not interpret
 7
 8   constitutional rights that way. Just as the First Amendment protects modern forms
 9
     of communications, and the Fourth Amendment applies to modern forms of search,
10
11   the Second Amendment extends, prima facie, to all instruments that constitute

12   bearable arms, even those that were not in existence at the time of the founding.”
13
     Id. at 582 (internal citations omitted) (emphasis in original).
14
15         41.      And “it is clear that the Framers and ratifiers of the Fourteenth
16   Amendment counted the right to keep and bear arms among those fundamental
17
     rights necessary to our system of ordered liberty.” McDonald v. City of Chicago,
18
19   Ill., 561 U.S. 742, 778 (2010) (emphasis added).
20
           42.      The firearms at issue in this case are the sorts of bearable arms in
21
22   common use for lawful purposes that law-abiding people possess at home by the
23   millions. And they are, moreover, exactly what they would bring to service in e.g.
24
     militia duty, repelling violent mobs (i.e., the Korean shopkeepers defending lives
25
26   during the Los Angeles Riots in 1992), etc., should such be necessary.
27
28
     and the relief this case seeks.
                                                   – 20 –
          FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF | CASE NO. 3:19-cv-01537-BEN-JLB
Case 3:19-cv-01537-BEN-JLB Document 9 Filed 09/27/19 PageID.69 Page 21 of 42




 1         43.      The magazines at issue in this case are the sorts of bearable arms in
 2
     common use for lawful purposes that law-abiding people possess at home by the
 3
 4   millions. Duncan v. Becerra, supra, (ECF No. 87). And they are, moreover, exactly

 5   what they would bring to service in e.g. militia duty, repelling violent mobs (i.e.,
 6
     the Korean shopkeepers defending lives during the Los Angeles Riots in 1992),
 7
 8   etc., should such be necessary. To be sure, they too are in common use in virtually
 9
     every state of the Union.
10
11         44.      Indeed, the California Department of Justice itself estimated that there

12   were as many as 250,000 gun owners with “Bullet Button Assault Weapons,”
13
     possessing as many as 1.5 million such firearms6—the vast majority of which are
14
15   AR-15 style rifles—in California alone.
16         45.      The true amount of semi-automatic firearms—the category of firearms
17
     at issue in this case—is into the millions in California alone. Nationwide, they
18
19   number into the tens of millions, at least.
20
           46.      “In Heller, the Supreme Court held that handguns — the vast majority
21
22   of which today are semi-automatic — are constitutionally protected because they
23
24
25   6
       This estimate is merely a subset of the common variations of the firearms in
26   question, as it does not include the estimated numbers of centerfire, semiautomatic
27   fixed magazine rifles, “featureless” rifles, or centerfire semiautomatic pistols with
     fixed magazines; all of which are expressly not defined as “Bullet-Button Assault
28   Weapons” lawfully possessed in California. However, all variations stated above,

                                                   – 21 –
          FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF | CASE NO. 3:19-cv-01537-BEN-JLB
Case 3:19-cv-01537-BEN-JLB Document 9 Filed 09/27/19 PageID.70 Page 22 of 42




 1   have not traditionally been banned and are in common use by law-abiding citizens.
 2
     There is no meaningful or persuasive constitutional distinction between semi-
 3
 4   automatic handguns and semi-automatic rifles. Semi-automatic rifles, like semi-

 5   automatic handguns, have not traditionally been banned and are in common use by
 6
     law-abiding citizens for self-defense in the home, hunting, and other lawful uses.
 7
 8   Moreover, semi-automatic handguns are used in connection with violent crimes far
 9
     more than semi-automatic rifles are. It follows from Heller's protection of semi-
10
11   automatic handguns that semi-automatic rifles are also constitutionally protected

12   and that D.C.’s ban on them is unconstitutional.” Heller v. D.C., 670 F.3d 1244,
13
     1269–70 (D.C. Cir. 2011) (“Heller II”) (Kavanaugh, J., dissenting).
14
15         47.      Further, as the Supreme Court’s per curiam opinion in Caetano v.
16   Massachusetts, 136 S. Ct. 1027, “recognizes,” Heller’s “dangerous and unusual”
17
     analysis is “a conjunctive test: A weapon may not be banned unless it is both
18
19   dangerous and unusual.” Caetano v. Massachusetts, 136 S. Ct. 1027, 1031 (2016)
20
     (Alito, J., concurring) (emphasis in original). Indeed, if the arms are not “unusual,”
21
22   then there is no “need to consider” whether the arms are also “dangerous.” Id.
23         48.      Because the banned arms are so common, they are not unusual, and
24
     therefore cannot be “dangerous and unusual.” Indeed, the “relative dangerousness
25
26
27
     have some, if not all of the regulated features in question and are virtually identical
28   in mechanical function and in their typically offered chamberings.

                                                   – 22 –
          FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF | CASE NO. 3:19-cv-01537-BEN-JLB
Case 3:19-cv-01537-BEN-JLB Document 9 Filed 09/27/19 PageID.71 Page 23 of 42




 1   of a weapon is irrelevant when the weapon belongs to a class of arms commonly
 2
     used for lawful purposes.” Id.
 3
 4         49.      While a “dangerousness” test “may be appropriate for applying

 5   statutes criminalizing assault with a dangerous weapon,” “it cannot be used to
 6
     identify arms that fall outside the Second Amendment.” Because if an arm’s
 7
 8   relative “dangerousness” swallowed these classes of arms and set them outside of
 9
     Heller’s protection, then “virtually every covered arm would qualify as
10
11   ‘dangerous.’” Id.

12         50.      Of course, the “pertinent Second Amendment inquiry is whether [the]
13
     guns are commonly possessed by law-abiding citizens for lawful purposes today.”
14
15   Id. The arms at issue here easily satisfy that inquiry. And, to the extent it matters,
16   the arms are rarely used for unlawful purposes.
17
           51.      While these arms may or may not be “less popular than handguns,”
18
19   they are without a doubt “widely owned and accepted as a legitimate means of”
20
     exercising Second Amendment rights across the country.
21
22         52.      The firearms at issue in this case are not “M-16 rifles and the like”—
23   i.e., fully automatic firearms (i.e., machine guns).
24
           53.      The State’s statutory scheme, and Defendants’ policies, practices, and
25
26   customs, prohibiting “assault weapons” based on characteristic(s) cannot survive
27
     appropriate, and appropriately applied, constitutional scrutiny since it prevents
28

                                                   – 23 –
          FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF | CASE NO. 3:19-cv-01537-BEN-JLB
Case 3:19-cv-01537-BEN-JLB Document 9 Filed 09/27/19 PageID.72 Page 24 of 42




 1   individual Plaintiffs and others like them from acquiring, selling, transferring,
 2
     transporting, and using protected arms.
 3
 4         54.     The arms described under Penal Code §§ 30515(a) and 30515(b), and

 5   Title 11, California Code of Regulations §§ 5460 (application of definitions to
 6
     § 30515) and 5471, are protected by the Second Amendment because they are in
 7
 8   common use for lawful purposes and thus not dangerous and unusual.
 9
           55.     Penal Code § 30600, 30605, 30800, 30910, 30915, 30925, 30945,
10
11   30950, 31000, and 31005, Title 11, California Code of Regulations §§ 5460 and

12   5471, and Defendants’ policies, practices, and customs, prohibit and criminalize
13
     normal, law-abiding people from acquiring, keeping, bearing, transporting, and
14
15   using for lawful purposes protected arms, and violate the Second Amendment.
16                                        Plaintiff James Miller
17
           56.     Plaintiff Miller is the lawful owner of a semi-automatic, centerfire
18
19   rifle that has one or more of the characteristics listed in Penal Code § 30515(a)(1),
20
     but it is not a so-called “assault weapon” under California law because it has a
21
22   “fixed magazine.”7
23         57.     Plaintiff Miller further has legally acquired and currently possesses
24
25
26
     7
27     For purposes of this Complaint and the laws at issue herein, “fixed magazine”
     means “an ammunition feeding device contained in, or permanently attached to, a
28   firearm in such a manner that the device cannot be removed without disassembly of

                                                  – 24 –
         FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF | CASE NO. 3:19-cv-01537-BEN-JLB
Case 3:19-cv-01537-BEN-JLB Document 9 Filed 09/27/19 PageID.73 Page 25 of 42




 1   so-called “large-capacity” magazines, as that term is defined by Cal. Pen. Code
 2
     § 16740 and regulated under the now-enjoined Cal. Penal Code § 32310.
 3
 4         58.      Some of Plaintiff Miller’s so-called “large-capacity” magazines are

 5   compatible with his “fixed magazine” firearm. Accordingly, Plaintiff Miller wishes
 6
     to exercise his rights guaranteed by the Second Amendment to keep and bear arms
 7
 8   by using his “large-capacity” magazine(s) in and with his “fixed magazine” rifle,
 9
     and would, but for the State’s laws and fear of arrest, prosecution, and loss of
10
11   property and liberty under Defendants’ policies, practices, and customs.

12         59.      Plaintiff Miller would also acquire a new semi-automatic, centerfire
13
     rifle from Plaintiffs John Phillips and PWG that does not have a fixed magazine
14
15   but has one or more of the features listed in Penal Code § 30515(a)(1), having an
16   overall length of less than 30” but more than 26”, but for the State’s laws,
17
     Defendants’ FFL dealer enforcement practices, and fear of arrest, prosecution, and
18
19   loss of property and liberty under Defendants’ policies, practices, and customs.
20
                                           Plaintiff Patrick Russ
21
22         60.      Plaintiff Russ is the lawful owner of a semi-automatic, centerfire rifle
23   that has one or more of the characteristics listed in Penal Code § 30515(a)(1). But it
24
     is not an “assault weapon” under California law because it has a “fixed magazine.”
25
26
27
     the firearm action.” Penal Code § 30515(b). (Compare with 11 C.C.R. § 5471(m)
28   (definition of “detachable magazine”).)

                                                   – 25 –
          FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF | CASE NO. 3:19-cv-01537-BEN-JLB
Case 3:19-cv-01537-BEN-JLB Document 9 Filed 09/27/19 PageID.74 Page 26 of 42




 1         61.     Plaintiff Russ has legally acquired and currently possesses so-called
 2
     “large-capacity” magazines, as that term is defined by Cal. Pen. Code § 16740 and
 3
 4   regulated under the now-enjoined Cal. Penal Code § 32310.

 5         62.     Some of Plaintiff Russ’s so-called “large-capacity” magazines are
 6
     compatible with his “fixed magazine” firearm. Accordingly, Plaintiff Russ wishes
 7
 8   to exercise his rights guaranteed by the Second Amendment to keep and bear arms
 9
     by using his “large-capacity” magazine(s) in and with his “fixed magazine” rifle,
10
11   and would, but for the State’s statutes and fear of arrest, prosecution, and loss of

12   property and liberty under Defendants’ policies, practices, and customs.
13
           63.     Plaintiff Russ would also acquire a new semi-automatic, centerfire
14
15   rifle from Plaintiffs Ryan Peterson and Gunfighter Tactical that does not have a
16   fixed magazine but has one or more of the features listed in Penal Code
17
     § 30515(a)(1), having an overall length of less than 30” but more than 26”, but for
18
19   the State’s laws, Defendants’ FFL dealer enforcement practices, and fear of arrest,
20
     prosecution, and loss of property and liberty under Defendants’ policies, practices,
21
22   and customs.
23                                      Plaintiff Wendy Hauffen
24
           64.     Plaintiff Hauffen is the lawful owner of a registered semi-automatic,
25
26   centerfire rifle that currently has none of the characteristics listed in Penal Code
27
     § 30515(a)(1), has no fixed magazine, and has an overall length of at least 30
28

                                                  – 26 –
         FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF | CASE NO. 3:19-cv-01537-BEN-JLB
Case 3:19-cv-01537-BEN-JLB Document 9 Filed 09/27/19 PageID.75 Page 27 of 42




 1   inches (i.e., a so-called “featureless”8 rifle, thus not an assault weapon under
 2
     California law). Plaintiff Hauffen desires to add to that firearm one or more of the
 3
 4   features described by Penal Code § 30515(a)(1), such as a flash hider, pistol grip,

 5   or collapsible stock, and reconfigure it to an overall length of at least 26” but less
 6
     than 30”, to reform such firearm into a standard configuration that is in common
 7
 8   use for lawful purposes throughout the United States but not dangerous and
 9
     unusual, and would but for the State’s laws and fear of arrest, prosecution, and loss
10
11   of property and liberty under Defendants’ policies, practices, and customs.

12         65.      Plaintiff Hauffen would acquire from Plaintiffs John Phillips and
13
     PWG, possess, transport, and use for lawful purposes a semi-automatic, centerfire
14
15   rifle that does not have a fixed magazine but has one or more of the features listed
16   in Penal Code § 30515(a)(1), having an overall length of less than 30” but at least
17
     than 26”, but for the State’s laws and fear of arrest, prosecution, and loss of
18
19   property and liberty under Defendants’ policies, practices, and customs.
20
           66.      Plaintiff Hauffen would acquire from Plaintiffs John Phillips and
21
22   PWG, possess, transport, and use for lawful purposes a semi-automatic pistol that
23   does not have a fixed magazine but has one or more of the features listed in Penal
24
     Code § 30515(a)(4) but for the State’s laws and fear of arrest, prosecution, and loss
25
26
27
     8 See also 11 C.C.R. § 5471(o) (defining a “featureless” firearm as “a
28   semiautomatic firearm (rifle, pistol, or shotgun) lacking the characteristics

                                                   – 27 –
          FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF | CASE NO. 3:19-cv-01537-BEN-JLB
Case 3:19-cv-01537-BEN-JLB Document 9 Filed 09/27/19 PageID.76 Page 28 of 42




 1   of property and liberty under Defendants’ policies, practices, and customs.
 2
                                         Plaintiff Neil Rutherford
 3
 4         67.      Plaintiff Rutherford desires to acquire from Plaintiffs John Phillips

 5   and PWG, possess, transport, and use for lawful purposes: (1) A semi-automatic,
 6
     centerfire rife with one or more characteristics listed in Penal Code § 30515(a)(1),
 7
 8   with an overall length of less than 30 inches but at least 26 inches; (2) A semi-
 9
     automatic pistol that does not have a fixed magazine but has one or more
10
11   characteristics listed in Penal Code § 30515(a)(4); (3) A semi-automatic shotgun

12   that has the characteristics listed in Penal Code § 30515(a)(6); and, (4) A semi-
13
     automatic shotgun that has the ability to accept a detachable magazine; and would
14
15   but for the State’s laws and fear of arrest, prosecution, and loss of property and
16   liberty under Defendants’ policies, practices, and customs.
17
                                          Plaintiff Adrian Sevilla
18
19         68.      Plaintiff Sevilla does not currently own a firearm, but desires to
20
     acquire from Plaintiffs John Phillips and PWG, possess, transport, and use for
21
22   lawful purposes: (1) A semi-automatic, centerfire rife with one or more
23   characteristics listed in Penal Code § 30515(a)(1), with an overall length of at least
24
     26 inches; (2) A semi-automatic pistol that does not have a fixed magazine but has
25
26   one or more characteristics listed in Penal Code § 30515(a)(4); (3) A
27
28
     associated with that weapon, as listed in Penal Code section 30515.”).
                                                   – 28 –
          FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF | CASE NO. 3:19-cv-01537-BEN-JLB
Case 3:19-cv-01537-BEN-JLB Document 9 Filed 09/27/19 PageID.77 Page 29 of 42




 1   semi-automatic shotgun that has the characteristics listed in Penal Code
 2
     § 30515(a)(6); and (4) A semi-automatic shotgun that has the ability to accept a
 3
 4   detachable magazine; and would but for the State’s laws and fear of arrest,

 5   prosecution, and loss of property and liberty under Defendants’ policies, practices,
 6
     and customs.
 7
 8                                       Plaintiff Ryan Peterson
 9
             69.   Plaintiff Peterson, the owner-manager of Plaintiff Gunfighter Tactical,
10
11   is a Federal Firearms Licensee (“FFL”) and firearms dealer in the Department’s

12   Centralized List of Firearms Dealers. Plaintiff Peterson would like to purchase,
13
     sell, and transfer firearms in common use for lawful purposes—commonly sold for
14
15   lawful purposes in other parts of the country, which contain some or all of the
16   features described by Penal Code § 30515(a)—to normal, non-prohibited adults
17
     through his FFL dealership, Plaintiff Gunfighter Tactical, and would but for the
18
19   State’s laws, and Defendants’ policies, practices, customs, and enforcement of
20
     same.
21
22           70.   Plaintiff Peterson cannot acquire a permit under Penal Code § 31005
23   and use it to sell to normal, law-abiding people due to the State’s laws and
24
     Defendants’ policies, practices, and customs, because he desires to acquire and sell
25
26   firearms to normal, law-abiding people who are not exempt, such as law
27
     enforcement officers, government agencies, military agencies, or governments,
28

                                                  – 29 –
         FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF | CASE NO. 3:19-cv-01537-BEN-JLB
Case 3:19-cv-01537-BEN-JLB Document 9 Filed 09/27/19 PageID.78 Page 30 of 42




 1   under the laws of the State.
 2
           71.      Plaintiff Peterson would, through his licensed dealership Plaintiff
 3
 4   Gunfighter Tactical, acquire and sell firearms described under Penal Code

 5   § 30515(a) but for the State’s laws and fear of loss of his licenses, arrest,
 6
     prosecution, and loss of property and liberty under Defendants’ policies, practices,
 7
 8   and customs.
 9
           72.      Plaintiff Peterson is the also lawful owner of a semi-automatic pistol
10
11   that is not currently an “assault weapon” under California law because it has a

12   “fixed magazine”. Plaintiff Peterson is also the lawful owner of a registered
13
     semi-automatic, centerfire rifle which is not an assault weapon under California
14
15   law, but is a “featureless” rifle lacking the characteristics described in Penal Code
16   section 30515(a)(1).
17
           73.      Plaintiff Peterson further has legally acquired and currently possesses
18
19   so-called “large-capacity magazines,” as that term is defined by Penal Code
20
     § 16740 and regulated under the now-enjoined Penal Code § 32310.
21
22         74.      Some of Plaintiff Peterson’s so-called “large-capacity” magazines are
23   compatible with his “fixed magazine” firearms. Accordingly, Plaintiff Peterson
24
     wishes to exercise his rights guaranteed by the Second Amendment to keep and
25
26   bear arms by using his “large-capacity” magazine(s) in and with his “fixed
27
     magazine” (“featureless”) firearms, and would, but for the State’s laws and fear of
28

                                                   – 30 –
          FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF | CASE NO. 3:19-cv-01537-BEN-JLB
Case 3:19-cv-01537-BEN-JLB Document 9 Filed 09/27/19 PageID.79 Page 31 of 42




 1   arrest, prosecution, and loss of property and liberty under Defendants’ policies,
 2
     practices, and customs.
 3
 4          75.      Plaintiff Peterson would also acquire a new semi-automatic, centerfire

 5   rifle from his dealership, Plaintiff Gunfighter Tactical, that does not have a fixed
 6
     magazine but has one or more of the features listed in Penal Code § 30515(a)(1),
 7
 8   having an overall length of at least 26”, but for the State’s laws, Defendants’ FFL
 9
     dealer enforcement practices, and fear of arrest, prosecution, and loss of property
10
11   and liberty under Defendants’ policies, practices, and customs.

12                                     Plaintiff Gunfighter Tactical
13
            76.      Plaintiff Gunfighter Tactical is a firearms retailer licensed under
14
15   federal, state, and local laws.
16          77.      Plaintiff Gunfighter Tactical would like to sell and purchase standard,
17
     off-the-shelf firearms, commonly sold for lawful purposes in other parts of the
18
19   country, which contain some or all of the features described by Penal Code
20
     § 30515(a), to normal, non-prohibited adults, but is prevented by California’s
21
22   “assault weapon” laws and Defendants policies, practices, and customs from doing
23   so.
24
            78.      Plaintiff Gun Fighter Tactical would acquire and sell the firearms
25
26   described under Penal Code § 30515(a) but for the State’s laws and fear of loss of
27
     licenses, arrest, prosecution, and loss of property and liberty under Defendants’
28

                                                    – 31 –
           FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF | CASE NO. 3:19-cv-01537-BEN-JLB
Case 3:19-cv-01537-BEN-JLB Document 9 Filed 09/27/19 PageID.80 Page 32 of 42




 1   policies, practices, and customs.
 2
                                          Plaintiff John Phillips
 3
 4         79.      Plaintiff John Phillips is a Federal Firearms Licensee (“FFL”) and

 5   firearms dealer in the Department’s Centralized List of Firearms Dealers.
 6
           80.      Plaintiff Phillips would like to purchase, sell, and transfer firearms in
 7
 8   common use for lawful purposes—commonly sold for lawful purposes in other
 9
     parts of the country, which contain some or all of the features described by Penal
10
11   Code § 30515(a)—to normal, non-prohibited adults through his FFL dealership,

12   Plaintiff PWG, and would but for the State’s laws, and Defendants’ policies,
13
     practices, customs, and enforcement of same.
14
15         81.      Plaintiff Phillips and his dealership, Plaintiff PWG, currently hold a
16   “special weapons permit” issued and maintained by the Defendants through the
17
     Department’s Bureau of Firearms. This permit allows Plaintiffs Phillips and his
18
19   dealership, Plaintiff PWG, to acquire and sell otherwise prohibited so-called
20
     “assault weapons” to select exempted recipients. But the permit does not allow
21
22   Plaintiffs Phillips and his dealership, Plaintiff PWG to acquire, sell, transfer, or
23   rent so-called “assault weapons” to non-exempt agencies or individuals, such as the
24
     other Individual Plaintiffs herein, the Institutional Plaintiffs and their members, and
25
26   the majority of their law-abiding customers (and, indeed, the majority of people),
27
     or even to out-of-state FFLs for the purpose of their lawful sale or transfer to
28

                                                   – 32 –
          FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF | CASE NO. 3:19-cv-01537-BEN-JLB
Case 3:19-cv-01537-BEN-JLB Document 9 Filed 09/27/19 PageID.81 Page 33 of 42




 1   law-abiding persons.
 2
           82.      Plaintiff Phillips would, through his licensed dealership Plaintiff
 3
 4   PWG, acquire and sell the firearms described under Penal Code § 30515(a) but for

 5   the State’s laws and fear of loss of his licenses, arrest, prosecution, and loss of
 6
     property and liberty under Defendants’ policies, practices, and customs. In addition
 7
 8   to violating his and his customers’ Second Amendment rights, the State’s laws and
 9
     Defendants thus further infringe on his economic liberties, causing him financial
10
11   damages because he cannot acquire and transfer to lawful persons arms that are

12   protected by the Second Amendment.
13
                                               Plaintiff PWG
14
15         83.      Plaintiff PWG is a firearms retailer and shooting range licensed under
16   federal, state, and local laws.
17
           84.      Plaintiff PWG’s range facility is rated to accept fire for arms up to
18
19   .50BMG.
20
           85.      Plaintiff PWG currently holds a “special weapons permit” issued and
21
22   maintained by the Defendants through the Department’s Bureau of Firearms. This
23   allows Plaintiffs Phillips and his dealership, Plaintiff PWG, to sell otherwise
24
     prohibited so-called “assault weapons” to select exempted recipients. But the
25
26   permit does not allow Plaintiffs Phillips and his dealership, Plaintiff PWG to sell,
27
     transfer, or rent so-called “assault weapons” to non-exempt agencies or individuals,
28

                                                   – 33 –
          FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF | CASE NO. 3:19-cv-01537-BEN-JLB
Case 3:19-cv-01537-BEN-JLB Document 9 Filed 09/27/19 PageID.82 Page 34 of 42




 1   such as the other individual Plaintiffs herein, the Institutional Plaintiffs and their
 2
     members, and the majority of their law-abiding customers (and, indeed, the
 3
 4   majority of people).

 5         86.      Plaintiff PWG would acquire, sell, and rent for training and
 6
     proficiency practice the firearms described under Penal Code §§ 30515(a) but for
 7
 8   the State’s laws and fear of loss of licenses, arrest, prosecution, and loss of
 9
     property and liberty under Defendants’ policies, practices, and customs. In addition
10
11   to violating Plaintiff PWG’s and its customers’ Second Amendment rights, the

12   State’s laws and Defendants thus further infringe on its economic liberties, causing
13
     it financial damages because it cannot acquire and transfer to lawful persons arms
14
15   that are protected by the Second Amendment.
16                     DECLARATORY JUDGMENT ALLEGATIONS
17
           87.      There is an actual and present controversy between the parties.
18
19   Plaintiffs contend that Penal Code §§ 30515(a), 30515(b), 30600, 30605, 30800,
20
     30910, 30915, 30925, 30945, 30950, 31000, and 31005, as well as Title 11,
21
22   California Code of Regulations §§ 5460 and 5471, and Defendants’ policies,
23   practices, and customs, infringe on Plaintiffs’ Second Amendment rights by
24
     prohibiting Plaintiffs and other law-abiding individuals from, inter alia, keeping,
25
26   bearing, buying, selling, transferring, possessing, transporting, or passing down to
27
     heirs so-called “assault weapons” under California law. Plaintiffs desire a judicial
28

                                                   – 34 –
          FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF | CASE NO. 3:19-cv-01537-BEN-JLB
Case 3:19-cv-01537-BEN-JLB Document 9 Filed 09/27/19 PageID.83 Page 35 of 42




 1   declaration that Penal Code sections §§ 30515(a), 30515(b), 30600, 30605, 30800,
 2
     30910, 30915, 30925, 30945, 30950, 31000, and 31005, as well as Title 11,
 3
 4   California Code of Regulations §§ 5460 and 5471, and Defendants’ policies,

 5   practices, and customs, violate Plaintiffs’ constitutional rights.
 6
                            INJUNCTIVE RELIEF ALLEGATIONS
 7
 8         88.      Plaintiffs are presently and continuously injured by Defendants’
 9
     enforcement of Penal Code §§ 30515(a), 30515(b), 30600, 30605, 30800, 30910,
10
11   30915, 30925, 30945, 30950, 31000, and 31005, as well as Title 11, California

12   Code of Regulations §§ 5460 and 5471, insofar as those provisions violate
13
     Plaintiffs’ rights under the Second Amendment and Fourteenth Amendment by
14
15   prohibiting the lawful acquisition, sale, transfer, transport, use, and ownership of
16   constitutionally protected arms, so-called “assault weapons” under California law.
17
           89.      If not enjoined by this Court, Defendants will continue to enforce
18
19   Penal Code sections §§ 30515(a), 30515(b), 30600, 30605, 30800, 30910, 30915,
20
     30925, 30945, 30950, 31000, and 31005, as well as Title 11, California Code of
21
22   Regulations §§ 5460 and 5471, in derogation of the constitutional rights of
23   Plaintiffs and similarly situated law-abiding people. Plaintiffs have no plain,
24
     speedy, and adequate remedy at law. Except for the economic damages to Plaintiffs
25
26   Phillips and his dealership Plaintiff PWG, and Plaintiff Peterson and his dealership
27
     Plaintiff Gunfighter Tactical, damages are indeterminate or unascertainable and, in
28

                                                   – 35 –
          FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF | CASE NO. 3:19-cv-01537-BEN-JLB
Case 3:19-cv-01537-BEN-JLB Document 9 Filed 09/27/19 PageID.84 Page 36 of 42




 1   any event, would not fully redress any harm suffered by Plaintiffs because they are
 2
     unable to engage in constitutionally protected activity due to California’s ongoing
 3
 4   enforcement of Penal Code §§ 30515(a), 30515(b), 30600, 30605, 30800, 30910,

 5   30915, 30925, 30945, 30950, 31000, and 31005, and Title 11, California Code of
 6
     Regulations §§ 5460 and 5471.
 7
 8                                  FIRST CLAIM FOR RELIEF
 9                         U.S. CONST., AMEND II, 42 U.S.C. § 1983
10
11          90.     Plaintiffs incorporate herein by reference paragraphs 1 through 89 as

12   if fully set forth herein.
13
            91.     Plaintiffs Miller and Russ wish to possess, transport, and use their
14
15   “large-capacity” magazines in their “fixed magazine” semi-automatic, centerfire
16   rifles for lawful purposes including but not limited to self-defense in the home, all
17
     of which is protected by the Second Amendment.
18
19          92.     Plaintiffs Miller and Russ wish to acquire new semi-automatic
20
     firearms protected by the Second Amendment that have one or more of the
21
22   characteristics in Penal Code § 30515(a) and an overall length of at least 26”, —
23   which the State calls “assault weapons” — and possess, transport, and use them for
24
     lawful purposes including but not limited to self-defense in the home, all of which
25
26   is protected by the Second Amendment.
27
            93.     Plaintiff Hauffen wishes to reconfigure her semi-automatic, centerfire
28

                                                   – 36 –
          FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF | CASE NO. 3:19-cv-01537-BEN-JLB
Case 3:19-cv-01537-BEN-JLB Document 9 Filed 09/27/19 PageID.85 Page 37 of 42




 1   rifle to include one or more of the features described by Penal Code § 30515(a)(1),
 2
     such as a flash hider, pistol grip or collapsible stock, and reconfigure it to an
 3
 4   overall length of at least 26” — an “assault weapon” — and possess, transport, and

 5   use it for lawful purposes including but not limited to self-defense in the home, all
 6
     of which is protected by the Second Amendment.
 7
 8         94.     Plaintiff Hauffen wishes to acquire new semi-automatic firearms
 9
     protected by the Second Amendment that have one or more of the characteristics in
10
11   Penal Code § 30515(a), — “assault weapons” — for lawful purposes including but

12   not limited to self-defense in the home, all of which is protected by the Second
13
     Amendment.
14
15         95.     Plaintiff Rutherford wishes to acquire, possess, transport, and use for
16   lawful purposes a new: (1) semi-automatic, centerfire rife with one or more
17
     characteristics listed in Penal Code § 30515(a)(1), with an overall length of less
18
19   than 30 inches but at least 26 inches; (2) semi-automatic pistol that does not have a
20
     fixed magazine but has one or more characteristics listed in Penal Code
21
22   § 30515(a)(4); (3) semi-automatic shotgun that has the characteristics listed in
23   Penal Code § 30515(a)(6); and, (4) semi-automatic shotgun that has the ability to
24
     accept a detachable magazine.
25
26         96.     Plaintiff Sevilla wishes to acquire, possess, transport, and use for
27
     lawful purposes, especially self-defense in the home, a new: (1) semi-automatic,
28

                                                  – 37 –
         FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF | CASE NO. 3:19-cv-01537-BEN-JLB
Case 3:19-cv-01537-BEN-JLB Document 9 Filed 09/27/19 PageID.86 Page 38 of 42




 1   centerfire rife with one or more characteristics listed in Penal Code § 30515(a)(1),
 2
     with an overall length of less than 30 inches but at least 26 inches; (2) semi-
 3
 4   automatic pistol that does not have a fixed magazine but has one or more

 5   characteristics listed in Penal Code § 30515(a)(4); (3) semi-automatic shotgun that
 6
     has the characteristics listed in Penal Code § 30515(a)(6); and, (4) semi-automatic
 7
 8   shotgun that has the ability to accept a detachable magazine.
 9
           97.     Plaintiff Peterson wishes to possess and use his “large-capacity”
10
11   magazines in his semi-automatic firearms for lawful purposes, including but not

12   limited to self-defense in the home, all of which is protected by the Second
13
     Amendment.
14
15         98.     Plaintiffs Peterson and Gunfighter Tactical wish to acquire and sell to
16   normal, law-abiding adults semi-automatic firearms the State of California
17
     classifies as “assault weapons” and compatible “large capacity” firearm magazines,
18
19   all of which are protected by the Second Amendment.
20
           99.     Plaintiffs Phillips and PWG wish to acquire and sell to normal, law-
21
22   abiding adults semi-automatic firearms the State of California classifies as “assault
23   weapons” and compatible “large capacity” firearm magazines, all of which are
24
     protected by the Second Amendment.
25
26         100. Plaintiffs San Diego County Gun Owners PAC, California Gun Rights
27
     Foundation, Second Amendment Foundation, and Firearms Policy Coalition, Inc.
28

                                                  – 38 –
         FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF | CASE NO. 3:19-cv-01537-BEN-JLB
Case 3:19-cv-01537-BEN-JLB Document 9 Filed 09/27/19 PageID.87 Page 39 of 42




 1   have tens of thousands of members and supporters in California, including
 2
     individual Plaintiffs herein. The State’s violation of the Second Amendment
 3
 4   through its interpretation and enforcement state law directly impacts Plaintiffs’

 5   organizational interests, as well as the rights of their members and supporters. The
 6
     organizational Plaintiffs bring this action on behalf of themselves, their members,
 7
 8   supporters who possess all the indicia of membership, and similarly situated
 9
     members of the public. The laws, policies, practices, and customs challenged in
10
11   this case, and Defendants’ actions and failures alleged herein, have caused

12   Plaintiffs San Diego County Gun Owners PAC, California Gun Rights Foundation,
13
     Second Amendment Foundation, and Firearms Policy Coalition, Inc. to dedicate
14
15   resources that would otherwise be available for other purposes to protect the rights
16   and property of their members, supporters, and the general public, including by and
17
     through this action. San Diego County Gun Owners PAC, California Gun Rights
18
19   Foundation, Second Amendment Foundation, and Firearms Policy Coalition, Inc.
20
     members and supporters have been adversely and directly harmed by Defendants’
21
22   enforcement of the laws, regulations, policies, practices, and customs challenged
23   herein.
24
           101. The so-called “assault weapon” firearms and “large-capacity”
25
26   magazines at issue in this case are categorically protected by the Second
27
     Amendment to the United States Constitution.
28

                                                  – 39 –
         FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF | CASE NO. 3:19-cv-01537-BEN-JLB
Case 3:19-cv-01537-BEN-JLB Document 9 Filed 09/27/19 PageID.88 Page 40 of 42




 1         102. By maintaining and enforcing a set of laws proscribing arms whose
 2
     possession and use are protected by the Second Amendment to the United States
 3
 4   Constitution, and related protected conduct, Defendants are propagating customs,

 5   policies, and practices that violate the Constitution, facially and as applied against
 6
     the Plaintiffs in the action, and injuring Plaintiffs in violation of 42 U.S.C. § 1983.
 7
 8   Plaintiffs are therefore entitled to declaratory and temporary and permanent
 9
     injunctive relief against the Defendants, their officers, agents, servants, employees,
10
11   and all persons in active concert or participation with them.

12         103. The State of California’s laws and Defendants’ policies, practices,
13
     customs, and enforcement of same, individually and collectively prohibit Plaintiffs
14
15   and similarly situated persons from keeping, bearing, selling, purchasing,
16   transferring, transporting, and engaging in lawful activities (including but not
17
     limited to training, proficiency, self-defense, and competition) with arms in
18
19   common use for lawful purposes that are not dangerous and unusual.
20
           104. The State of California’s laws and Defendants’ policies, practices,
21
22   customs, and enforcement of said laws and restrictions violate Plaintiffs’ and
23   Plaintiffs’ members’ right to keep and bear arms protected by the Second
24
     Amendment and incorporated against the Defendants through the Fourteenth
25
26   Amendment.
27
28

                                                   – 40 –
          FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF | CASE NO. 3:19-cv-01537-BEN-JLB
Case 3:19-cv-01537-BEN-JLB Document 9 Filed 09/27/19 PageID.89 Page 41 of 42




 1                                     PRAYER FOR RELIEF
 2
           WHEREFORE, Plaintiffs request that judgment be entered in their favor and
 3
 4   against Defendants as follows:

 5         1.      For declaratory relief adjudging that the definitions of “assault
 6
     weapon” pursuant to Penal Code §§ 30515(a) and (b), and Title 11, California
 7
 8   Code of Regulations §§ 5460 and 5471, are unconstitutional on their face and as
 9
     applied, and violate the Second Amendment, to the extent that the State’s laws and
10
11   regulations operate to prohibit or prevent Plaintiffs and similarly situated persons

12   from exercising their rights, including acquiring, keeping, bearing, transporting,
13
     transferring, and using “assault weapons” for lawful purposes;
14
15         2.      For declaratory relief adjudging that California Penal Code §§ 30600,
16   30605, 30800, 30910, 30915, 30925, 30945, 30950, 31000, and 31005 are
17
     unconstitutional on their face and as applied, and in violation of the Second
18
19   Amendment, to the extent that the State’s laws and regulations operate to prohibit
20
     or prevent Plaintiffs and similarly situated persons from exercising their rights,
21
22   including acquiring, keeping, bearing, transporting, transferring, and using “assault
23   weapons” for lawful purposes;
24
           3.      For declaratory relief supporting an injunction, and an order
25
26   temporarily and permanently enjoining Defendants, their officers, agents, servants,
27
     employees, and all persons in active concert or participation with them, who
28

                                                  – 41 –
         FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF | CASE NO. 3:19-cv-01537-BEN-JLB
Case 3:19-cv-01537-BEN-JLB Document 9 Filed 09/27/19 PageID.90 Page 42 of 42




 1   receive actual notice of the injunction, from enforcement or application of Penal
 2
     Code §§ 30515(a) and (b), 30600, 30605, 30800, 30910, 30915, 30925, 30945,
 3
 4   30950, 31000, and 31005, as well as Title 11, California Code of Regulations

 5   §§ 5460 and 5471, against Plaintiffs on an as-applied basis, and against all
 6
     similarly situated persons;
 7
 8         4.       For costs of suit, including attorneys’ fees and costs under
 9
     42 U.S.C. § 1988 and any other applicable law; and,
10
11         5.       For any and all further relief to which Plaintiffs may be justly entitled.

12
13
     September 27, 2019                                  GATZKE DILLON & BALLANCE LLP
14
15
                                                         /s John W. Dillon
16                                                       John W. Dillon
17
     September 27, 2019                                  SEILER EPSTEIN LLP
18
19                                                       /s George M. Lee
20                                                       George M. Lee

21                                                       Attorneys for Plaintiffs
22
23
24
25
26
27
28

                                                   – 42 –
          FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF | CASE NO. 3:19-cv-01537-BEN-JLB
